USCA4 Appeal: 22-6742      Doc: 8         Filed: 11/29/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6742


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JONTAVIOUS KYREE LYONS,

                             Defendant - Appellant.



                                               No. 22-6743


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JONTAVIOUS KYREE LYONS,

                             Defendant - Appellant.



        Appeals from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00052-CCE-2; 1:18-cr-00254-
        CCE-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022
USCA4 Appeal: 22-6742      Doc: 8        Filed: 11/29/2022     Pg: 2 of 3




        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jontavious Kyree Lyons, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6742      Doc: 8         Filed: 11/29/2022      Pg: 3 of 3




        PER CURIAM:

               In these consolidated appeals, Jontavious Kyree Lyons appeals the district court’s

        order denying his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. * We

        review a district court’s denial of a compassionate release motion for abuse of discretion.

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

        We have reviewed the record and conclude that the district court did not abuse its discretion

        and sufficiently explained the reasons for the denial. Accordingly, we affirm the district

        court’s order. United States v. Lyons, Nos. 1:18-cr-00052-CCE-2, 1:18-cr-00254-CCE-1

        (M.D.N.C. June 14, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




               *
                  Although Lyons was charged and convicted in two separate criminal cases, the
        district court issued a single order denying Lyons’ compassionate release motion.

                                                     3